                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    EVERETT STOGNER                                                     PLAINTIFF

    v.                                                  CASE NO. 1:18-cv-257-JCG

    ANTHONY BEASLEY                                                   DEFENDANT
    Captain

  MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT BASED ON FAILURE TO EXHAUST
               ADMINISTRATIVE REMEDIES

         BEFORE THE COURT is a civil rights Complaint filed under 42 U.S.C. §

1983 by Plaintiff Everett Stogner, a postconviction inmate in the custody of the

Mississippi Department of Corrections (MDOC) who claims that Defendant,

Captain Anthony Beasley, a correctional officer, used excessive force against him.

An omnibus hearing that also operated as a Spears hearing was held on February

19, 2019. 1 Defendant Beasley has filed a Motion for Summary Judgment Based on

Failure to Exhaust Administrative Remedies (ECF No. 27) and supplemented his

Motion for Summary Judgment with two affidavits. (ECF Nos. 31, 32). Plaintiff has

filed a Response (ECF No. 34). Defendant did not file a rebuttal.

         Having considered the submissions of the parties, the record, and relevant

law, the Court concludes that Defendant’s Motion for Summary Judgment must be

GRANTED because Plaintiff did not exhaust his claim for excessive force through

MDOC’s administrative grievance process before filing this suit.



1   Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                                   BACKGROUND

      Plaintiff Everett Stogner’s suit concerns events allegedly occurring at the

South Mississippi Correctional Institution (SMCI) in Leakesville, Mississippi,

where he is housed. Plaintiff claims that Captain Anthony Beasley, a correctional

officer, used excessive force against him, while Plaintiff was having a seizure.

Plaintiff initially advanced a due process claim against Defendant Beasley, and

advanced claims against Lucy Martin and Andrew Mills. The due process claim

against Beasley and all claims against Martin and Mills have been dismissed. (ECF

No. 18). The only remaining claim is Plaintiff’s claim for excessive force against

Beasley.

      Plaintiff alleges that on March 14, 2018, he was being treated for a violent

seizure in the medical unit. (ECF No. 1, at 6-7). During the seizure, Beasley

allegedly hit Plaintiff in the face, threw him to the floor, and kicked him. Id. at 7.

Beasley then issued Plaintiff two Rule Violation Reports (“RVRs”). Id. One charged

Plaintiff with refusing to obey a staff order, and the other charged Plaintiff with

assault on Beasley. (ECF No. 16-1, at 1-2). Plaintiff contends that Beasley issued

the RVRs in order to give an apparent justification for his use of force.

      Plaintiff was found guilty of both RVRs. (ECF No. 1, at 7-8). Plaintiff was

punished with a loss of all privileges for a month on the first RVR and a loss of

canteen and visitation privileges for eighteen months on the second RVR. (ECF No.

16-1, at 1-2). Plaintiff was placed in lockdown from about March 17, 2018, through

approximately April 14, 2018. (ECF No. 16, at 2; ECF No. 1, at 7).



                                            2
       Plaintiff filed a grievance with MDOC’s Administrative Remedy Program

(ARP) that was received on March 29, 2018. Plaintiff requested to be moved from

lockdown, stating:

              I am asking to be moved from SMCI back to Rankin
              [illegible] I was housed there for 6 yrs. But I can down here
              to SMCI to see the Eye Droctor at Southern Eye I him on
              3-13-18. But am a bad seizure patince and I had several
              bad seizure on Wed 3-14-18. They said that they had to
              send me off Grounds. But I woke latter that night in the
              clinic infirmy and they gave (2) RVRs (1) stateing I
              assaulted Capt. Beasley (1) disobeying orders I did not
              know anything at all about this until they woke me up to
              sign those RVRs. I am asking that you’ll would do
              something about this matter. Because they got me in lock-
              down. When I got a paper from a Dr. William Braizer
              stating where I need to be in a safe place where someone
              can see me at all times. I do not disrect any officers I show
              all officers respect. They are the ones that help look at on
              my medical but in lock-down I am by myself. I have found
              myself in the floor in this cell and it has been reported to
              family. Please help with this matter. Where want have to
              go any further please

(ECF No. 32, at 1) [all sic in original].

       By the time the grievance was responded to on April 4, 2018, Plaintiff had

been released from lockdown. Id. at 3. Plaintiff received an ARP response asking if

he wanted to change his request or cancel it. Id. On April 19, 2018, ARP received a

grievance from Plaintiff appealing the RVRs issued by Beasley on March 14, 2018.

The ARP provided

              PLAINTIFF’S MEDICAL RECORDS REVEAL HE HAS
              HISTORY OF VIOLENT SEIZURES HE KICKS SWINGS
              HIS ARMS DURING SEIZURES HAS NO KNOWLEDGE
              OF HITTING BEASLEY 3-14-2018 HE WAS TAKEN TO
              HOSPITAL ON SEVERE SEIZURE CONDITION HE’S
              BLIND IN ONE EYE RIGHT AND HAS CATERACT IN

                                            3
             LEFT EYE SUFFERS TEMPORARY INSANITY DURING
             SEIZURES DOES NOT SEE OR HEAR WHO’S TALKING
             OR HANDLING HIM. HE IS NOT RESPONSIBLE FOR
             HIS ACTIONS IN SUCH STATE SEE U.S. V. MOTT 72
             MJ 319 (2013). BOTH RVR’S VIOLATE AMERICANS
             WITH DISABILITIES ACT LAWS 42 U.S.C.A. § 12101. 28
             C.F.R. § 35.134 AS REPRISALS DUE TO STOGNER’S
             DISABILITIES SEIZURE INSANITY BOTH VIOLATE
             DUE PROCESS 28 DAYS ELAPSED BETWEEN
             INCIDENT AND HEARING AND ARE TIME BARRED IN
             ADDITION TO STAFF FAILURE TO INVESTIGATE
             MEDICAL RECORDS VIOLATING U.S. V. GEORGIA 546
             U.S. 151 (2006) FARID V. GOORD 200 F.SUPP. 2D 220
             (N.D.N.Y. 2002) SUBJECTING PLAINTIFF TO CRUEL
             AND     UNUSUAL       PUNISHMENT      AND    ADA
             DISCRIMINATION STAFF REPORT IS INADEQUATE
             STANDING ALONE TO IMPOSE SANCTIONS.

(ARP # SMCI-18-0521, ECF No. 27-1, at 4) [all sic in original].

      On June 11, 2018, a response form entitled “First Step Response Form for

RVRs” was issued, denying Plaintiff’s request to overturn the RVRs. (ECF No. 27-1,

at 9). The Response provided: “After reviewing the facts concerning this RVR, I find

that policy and procedures were followed in this case. I agree with the decision of

the Hearing Officer and find no merit to your complaint. The appeal is denied.” Id.

      Plaintiff filed this suit on August 3, 2018. In his Motion for Summary

Judgment, Beasley maintains that because Plaintiff never mentioned excessive

force in his ARP grievances or offered facts in his grievances indicating that he was

alleging excessive force, Plaintiff’s excessive force claim must be dismissed for

failure to exhaust administrative remedies. In response, Plaintiff asserts that he

“went through all of his files and cannot find any ARP which specifically states

excessive force was used by Captain Beasley on him,” but Plaintiff maintains that



                                           4
his medical records from after the incident show that he was treated for abrasions

and contusions to his face as a result of use of force. Plaintiff submits that the

medical records were enough to alert prison officials that he was alleging excessive

force and are sufficient to satisfy the exhaustion requirement. Plaintiff also argues

that he alleged cruel and unusual punishment in his second grievance, which

should have triggered an investigation “of why Stogner had the bleeding contusions

on his face.” (ECF No. 34, at 4). Alternatively, Plaintiff contends that an exception

to exhaustion should be applied because “the prison’s remedial system was

confusing,” and he should “not be penalized for making a reasonable, albeit flawed,

attempt to comply with the relevant administrative procedures.” Id. at 4-5. (quoting

Blake v. Ross, 787 F.3d 693, 698 (4th Cir. 2015), vacated, 136 S. Ct. 1850, 195 L. Ed.

2d 117 (2016)).

                                    DISCUSSION

A. Summary Judgment Standard

      A motion for summary judgment shall be granted “if the movant shows that

there is no genuine dispute of material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). In evaluating a motion for summary

judgment, the Court must construe “all facts and inferences in the light most

favorable to the non-moving party.” McFaul v. Valenzuela, 684 F.3d 564, 571 (5th

Cir. 2012).




                                           5
B.    The Prison Litigation Reform Act’s exhaustion requirement

      Under the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110

Stat. 1321, H.R. 3019 (codified as amended in scattered titles and sections of the

U.S.C.), prisoners are required to exhaust available administrative remedies before

filing a conditions-of-confinement lawsuit:

             No action shall be brought with respect to prison conditions
             under [42 U.S.C. § 1983], or any other Federal law, by a
             prisoner confined in any jail, prison, or other correctional
             facility until such administrative remedies as are available
             are exhausted.

42 U.S.C. § 1997e(a).

      The PLRA’s exhaustion requirement applies to all lawsuits which challenge

prison conditions and is not limited to civil rights claims brought under 42 U.S.C. §

1983. Woodford v. Ngo, 548 U.S. 81, 85 (2006). The PLRA’s exhaustion requirement

is mandatory, “foreclosing judicial discretion.” Ross v. Blake, 136 S.Ct. 1850, 1857

(2016).

      There is an exception to the exhaustion requirement. “A prisoner need not

exhaust remedies if they are not ‘available.’” Id. at 1855. The United States

Supreme Court has clarified that there are only “three kinds of circumstances in

which an administrative remedy, although officially on the books, is not capable of

use to obtain relief.” Id. at 859. An administrative remedy may be unavailable

where (1) the “administrative procedure . . . operates as a simple dead end – with

officers unable or consistently unwilling to provide any relief to aggrieved inmates;”

(2) the “administrative scheme . . . [is] so opaque that it becomes, practically



                                           6
speaking, incapable of use . . . so that no ordinary prisoner can make sense of what

it demands;” or (3) “prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or

intimidation.” Id. at 1859-60.

C.    Analysis

      Correctional facilities under the authority of MDOC have adopted an

administrative review procedure (ARP) as allowed by Miss. Code Ann. ' 47-5-801.

See MDOC Inmate Handbook, Ch. VIII, Administrative Remedy Program. 2

Plaintiff participated in the ARP by filing two grievances. In his first grievance,

Plaintiff complained about being in lockdown. In his second grievance, Plaintiff

challenged the RVRs and his punishment. Plaintiff’s statement in the second

grievance that he was subject to “cruel and unusual punishment” cannot be

interpreted to mean that Plaintiff was alleging he was subjected to excessive force.

Plaintiff stated in the second grievance that “REPRISALS DUE TO STOGNER’S

DISABILITIES SEIZURES INSANITY BOTH VIOLATE DUE PROCESS . . . IN

ADDITION TO STAFF FAILURE TO INVESTIGATE MEDICAL RECORDS . . .

SUBJECT[ED] PLAINTIFF TO CRUEL AND UNUSUAL PUNISHMENT AND

ADA DISCRIMINATION . . . .” Plaintiff did not mention force being used against

him in either grievance.




2 http://www.mdoc.ms.gov/Inmate-Info/Documents/CHAPTER_VIII.pdf. The Court
takes judicial notice of MDOC’s Inmate Handbook. See Fed. R. Evid. 201(b)(2).

                                           7
      Plaintiff argues that prison officials had notice or should have had notice of

his excessive force claim because Plaintiff’s medical records from after the incident

reflect that he was being treated for abrasions and contusions to his face as a result

of use of force. This argument is unavailing because the law requires proper

exhaustion of administrative remedies, which “means using all steps that the

agency holds out, and doing so properly (so the agency addresses the issues on the

merits).” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (internal citation and quotation

marks omitted). “Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedures.” Id. “[P]risoners must complete the

administrative review process in accordance with the applicable procedural rules –

rules that are defined not by the PLRA, but by the prison grievance process itself.”

Jones v. Bock, 549 U.S. 199, 218 (2007). Even though a prisoner is not required to

“present a full-fledged legal theory in his grievance,” a prisoner is required to give

prison officials notice of the alleged problem and an opportunity to address it. See

Johnson v. Johnson, 385 F.3d 503, 518 (5th Cir. 2004).

      MDOC’s Inmate Handbook provides that “[t]he printed forms used in the

[ARP] process contain precise instructions for inmate participants. All instructions

should be read and followed carefully by the inmate.” “The inmate should present as

many facts as possible to answer all the questions who, what, when, where, and

how concerning the incident.” Plaintiff did not follow MDOC’s procedural rules.

Prison officials were first notified that Plaintiff alleged excessive force when

Plaintiff filed this lawsuit. Prison officials were not given an opportunity to address



                                           8
the excessive force claim prior to being sued. Plaintiff’s excessive force claim must

be dismissed without prejudice due to Plaintiff’s failure to exhaust administrative

remedies. See Ellis v. Nash, No. 3:18-CV-127-CWR-JCG, 2019 WL 1433782 (S.D.

Miss. Jan. 15, 2019), report and recommendation adopted, No. 3:18-CV-127-CWR-

JCG, 2019 WL 1433766 (S.D. Miss. Mar. 29, 2019).

      The exception to exhaustion does not apply. MDOC’s ARP was available to

Plaintiff. He was given instructions on how to file a grievance, and, in fact, filed two

grievances. Plaintiff received an ARP response for both grievances. Plaintiff has not

alleged nor shown that prison officials were unable or consistently unwilling to

provide relief to aggrieved inmates, or that prison officials thwarted inmates from

taking advantage of the grievance process through machination, misrepresentation,

or intimidation. See Ross, 136 S. Ct. at 1859-60.

      IT IS, THEREFORE, ORDERED that Defendant Anthony Beasley’s

Motion for Summary Judgment Based on Failure to Exhaust Administrative

Remedies (ECF No. 27) is GRANTED. Plaintiff’s remaining claim, excessive force

by Defendant Anthony Beasley, is dismissed without prejudice under 42 U.S.C. §

1997e(a) due to Plaintiff’s failure to exhaust administrative remedies.

      SO ORDERED, this 26th day of July, 2019.


                                         s/   John C. Gargiulo
                                        JOHN C. GARGIULO
                                        UNITED STATES MAGISTRATE JUDGE




                                              9
